Case 6:07-cr-20052-DDD-JPM Document 667 Filed 10/14/20 Page 1 of 6 PagelD#: 4208

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION
UNITED STATES OF AMERICA CASE NO. 6:07-CR-20052-03
VERSUS JUDGE DRELL

STERLING HENRY GIVENS JR (03) MAGISTRATE JUDGE PEREZ-MONTES

RULING AND ORDER

Before the court are two motions filed by defendant Sterling Henry Givens, Jr. (“Givens”):
a “Motion to Correct Erroneous Sentence” (Doc. 616) and a “Motion to Hold Proceedings in
Abeyance” (Doc. 663). For the reasons set forth herein, the motions must be DENIED.

I. Background

On May 11, 2007, a 23-count indictment was filed against Givens and six other co-
defendants in this District. (Doc. 1). In that original indictment, Givens was charged in counts
1,2,3,4, and 21.

On September 12, 2007, a 25-count superseding indictment was filed against all co- LP
defendants. (Doc. 101). By virtue of the filing of the superseding indictment, the original bag
indictment and all 23 counts therein were dismissed as to all defendants, including counts: 123,45

and 21 against Givens. Accordingly, the only charges Givens faced were counts 1, 4; 5, 6, afd 23

 

of the superseding indictment (hereinafter referred to as counts 1s,4s,5s,6s, and-23s)..
: Conky Pat

On April 3, 2009, Givens entered a plea of guilty to counts 4s and 5s of the superséding

  

indictment. Count 4s charged him with attempted interference with commerce by. robbery in

violation of 18 U.S.C. §1951 and Count 5s charged him with possession and carrying of a firearm

 
Case 6:07-cr-20052-DDD-JPM Document 667 Filed 10/14/20 Page 2 of 6 PagelD #: 4209

during and in relation to a drug trafficking crime and a crime of violence in violation of 18 U.S.C.

§924(c)(1).

On September 15, 2009, Givens was sentenced by the, then, judge presiding, Richard T.
Haik, Sr., to serve a total term of 318 months in the custody of the Bureau of Prisons: 78 months
on count 4s and 240 months on count 5s to run consecutively. (Doc. 392). All remaining counts
of the superseding indictment (counts 1s, 6s, and 23s) were dismissed on the motion of the United
States. (Id.)

On September 8, 2010, Givens filed his first motion to vacate pursuant to 28 U.S.C. §2255.
(Doc. 445). Therein he argued the court lacked jurisdiction because count 4 had been dismissed
by superseding indictment on September 12, 2007. In support, he noted the entry at 387 of the
docket sheet which summarizes the minutes as:

MINUTES for proceedings held before Judge Richard T. Haik, Sr: SENTENCING

held on 9/15/2009 for Sterling Henry Givens, Jr. (3), Count(s) 1, 2, 21, 3, 4,

Dismissed on superseding indictment filed 9/12/07; Count(s) 1s, 23s, 6s, Dismissed

by motion of the government at sentencing proceedings held on 9/5/09; Count(s)

4s, 5s, Defendant sentenced to 318 months....
(Doc. 387). On September 15, 2010, the magistrate judge issued a report and recommendation to
the district judge recommending that Givens’ motion to vacate be denied and dismissed with
prejudice based on the finding that Givens’ entire argument was based on a misinterpretation of
both the docket sheet and the function of a superseding indictment. (Docs. 446).

Objections to the report and recommendation were lodged by Givens (Docs. 446 and 447).
After considering those objections, the district judge issued a judgment adopting the report and
recommendation and denying and dismissing with prejudice Givens’ motion to vacate. (Doc. 449).

On October 29, 2015, Givens filed another motion to vacate under §2255. (Doc. 535).

Therein, Givens asserted various grounds for relief: ineffective assistance of counsel, deficient

 
Case 6:07-cr-20052-DDD-JPM Document 667 Filed 10/14/20 Page 3 of 6 PagelID #: 4210

performance of counsel, prosecutorial misconduct, and judicial error. All grounds were based
upon his continued misinterpretation of the summarizing entry on the docket sheet and the
function of a superseding indictment.

A report and recommendation was issued as to this second motion to vacate. (Doc. 549).
In it, the magistrate judge explained Givens continued to reference the dismissal of counts charged
against him in the original indictment and to ignore the fact the superseding indictment replaced
the original indictment. Because the motion raised second or successive issues, it was the
recommendation of the magistrate judge that the “motion be deemed successive [under §2255] and
transferred to the United States Fifth Circuit Court of Appeals pursuant to 28 U.S.C. §1631 for
further proceedings as provided by 28 U.S.C. §2244.” (Id.) On November 15, 2013, the district
judge adopted the report and recommendation and ordered the transfer to the Fifth Circuit. There
is no evidence in the record that the Fifth Circuit ever granted authorization to file that second or
successive §2255 motion.

On November 16, 2015, Givens sought leave to file a “Petition for Leave to File a
Secondary Writ of Habeas Corpus” attacking his conviction by asserting claims that his
Constitutional rights were violated when he was not permitted to attach the truthfulness of
witnesses under FRE 609, that the government failed to prove each element of the crimes charges,
and (3) that the government failed to produce statements of his co-defendants given to law
enforcement personnel. (Doc. 581). Leave to file the new petition was denied as the court
explained, again, that Givens had to obtain authorization to file a second or successive §2255
motion from the Fifth Circuit as set forth in 28 U.S.C. 2255(h). (Doc. 582). There was no transfer
of that motion to the Fifth Circuit for authorization and there is no record evidence showing any

Court granted authorization to file that §2255 motion as second or successive.

 
Case 6:07-cr-20052-DDD-JPM Document 667 Filed 10/14/20 Page 4 of 6 PagelID#: 4211

Il. Law and Analysis

The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA’) includes a
restriction on “second or successive” applications for collateral review. This bar serves as a
gatekeeping function by preventing the repeated filing of habeas petitions that attack the prisoner’s
underlying convictions. Leal Garcia v. Quarterman, 573 F.3d 214, 220 (5" Cir.2009). Although
AEDPA does not define the term “second or successive,” the Supreme Court in Magwood v.
Patterson, 561 U.S. 320 (2010) found the “term of art” did not encompass all “applications filed
second or successively in time.” Id. at 332 citing Panetti v. Quarterman, 551 U.S. 930, 944 (2007).
Rather, the petition must be interpreted to determine the judgment being challenged and the entire
application, not just individual claims therein, must be examined. Id. at 332-35. Thus, for a
subsequent motion to be considered “second or successive” it must raise either a claim challenging
the conviction or sentence that was or could have been raised in an earlier petition or that
constitutes abuse of the writ process. In re Sepulvado, 707 F.3d 550, 553 (SthC ir.2013; United
States v. Orozco-Ramirez, 211 F.3d 862, 867 (5'" Cir.2000); In re Cain, 137 F.3d 234-235 (5%
Cir.1998).

There are exceptions to the AEDPA bar found in 28 U.S.C. §2255. A second or successive
motion may be brought by a prisoner in federal custody if it contains either; (1) newly discovered
evidence that, if proven and viewed in light of the evidence as a whole, would be sufficient to
establish by clear and convincing evidence that no reasonable factfinder would have found the
movant guilty of the offense, or (2) a new rule of constitutional law, made retroactive to cases on

collateral review by the Supreme Court, that was previously unavailable. 28 U.S.C. §2255(h)(1)-

(2).

 
Case 6:07-cr-20052-DDD-JPM Document 667 Filed 10/14/20 Page 5 of 6 PagelID#: 4212

a. Motion to Correct Erroneous Sentence

In his “Motion to Correct Erroneous Sentence” (Doc. 616) Givens first argues he was
wrongfully given time for counts that were dismissed by the Government and cites the fact that
Count 1 of the indictment was dismissed on September 12, 2007. Givens then argues the stipulated
factual basis for a guilty plea is wrong as well as the elements of the offense for count 5s, attempted
interference with commerce by robbery, because the factual basis provided was for possession and
carrying of a firearm during and in relation to a drug trafficking crime or crime of violence.
Finally, Givens argues he was wrongfully sentenced to 25 years for his plea to count 4s when in
fact the crime carries a maximum term of imprisonment of 10 years.

As detailed above, Givens filed a motion under 28 U.S.C. §2255. As the court has
explained on more than one occasion, this court does not have jurisdiction to entertain a second or
successive motion for relief under §2255. Givens must obtain the authorization of the Fifth Circuit
and there is no proof in the record that such permission was sought or obtained. Thus, this court
lacks jurisdiction to entertain the motion

b. Motion to Apply 924(c)

Givens’ argues in a separate motion that his conviction for attempted interference with
commerce by robbery in violation of 18 U.S.C. §1951 is unconstitutional in light of the Supreme
Court’s decision in United States v. Davis, 139 S.Ct. 2319 (2019). Givens argues that attempted
robbery does not constitute a crime of violence under the residual clause, § 924(c)(3)(b); thus, his
conviction under count 5 cannot stand.

Again, the relief sought by Givens is properly sought via a §2255 motion. However,
Givens has not obtained authority from the Fifth Circuit Court of Appeals allowing him to file

such a motion in this court. Accordingly, the court lacks jurisdiction over the motion.

 
Case 6:07-cr-20052-DDD-JPM Document 667 Filed 10/14/20 Page 6 of 6 PagelID#: 4213

I. CONCLUSION
For the reasons set forth herein, it is hereby
ORDERED that Givens’ “Motion to Correct Erroneous Sentence” (Doc. 616) and his
motion styled as “Motion to Hold Proceedings in Abeyance” (Doc. 663) are DENIED and
DISMISSED for lack of jurisdiction.

TO

THUS DONE AND SIGNED this /¢ day of October 2020, at Alexandria, Louisiana.

Se
DEE D. DRELL, JUDGE oo
UNITED STATES DISTRICT COURT

 
